                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ARNOLD PEOPLES and J.P.,                              )
by her father and next friend,                        )
ARNOLD PEOPLES,                                       )
                                                      )
               Plaintiffs,                            )       No. 19-cv-00568
                                                      )
       v.                                             )       Judge Edmond E. Chang
                                                      )
OSWEGO COMMUNITY SCHOOL                               )
DISTRICT, et al.,                                     )
                                                      )
               Defendants.                            )

                             MEMORANDUM OPINION AND ORDER

       Arnold Peoples brings this case on behalf of his daughter, J.P.,1 after she was

strip searched at her elementary school.2 R. 19, Am. Compl.3 Peoples is alleging both

federal and state law violations against Oswego Community School District and four

of its employees—school nurse Dinah Meyers, teacher Tiffani Simmons, social worker

Christine Nelson, and assistant principal Alex Gonzalez. The Illinois Department of

Children and Family Services and one of its investigators, Imara Negron, are also

named as defendants. Peoples brings a variety of claims for violations of J.P.’s First

and Fourth Amendment rights, as well as state law claims for intentional infliction

of emotional distress, intrusion upon seclusion, battery, and false imprisonment.



       1Although     Peoples actually sets out his daughter’s full name in the Amended
Complaint, the Federal Rules of Civil Procedure require that minors be referred to only by
their initials. Fed. R. Civ. P. 5.2(a)(3). So, this Opinion will refer to Peoples’ daughter as “J.P.”
        2This Court has subject matter jurisdiction over the § 1983 claims under 28 U.S.C. §

1331 and supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.
        3Citations to the record are noted as “R.” followed by the docket number.


                                                 1
Peoples also asserts First Amendment and emotional-distress claims on his own

behalf. All of the defendants have moved to dismiss the claims. For the reasons

discussed below, the DCFS Defendants’ motion to dismiss is granted, while the

Oswego Defendants’ motion to dismiss is denied.

                                    I. Background

      For purposes of this motion, the Court accepts as true the factual allegations

in the Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Peoples was

proceeding in a quasi-pro se manner at the time of filing, the Complaint is entitled to

liberal construction. Id. To provide some context, in 2017, Arnold Peoples’ daughter

J.P. was a student at Long Beach Elementary School in the Oswego Community

School District. Am. Compl. ¶¶ 2-3. At the time of the relevant events, J.P. was seven

or eight years old.4

      Starting in March 2017, Peoples emailed, called, and met with various School

District employees about his concerns that J.P. was being bullied and treated unfairly

at school. Am. Compl. ¶ 10. According to Peoples, the School District employees

determined that he “was a hindrance and an annoyance to them, lacked what they

approved of as parenting skills, and was an unfit parent.” Id. ¶ 11.

      On January 29, 2018, Oswego teacher Tiffani Simmons, social worker

Christine Nelson, and assistant principal Alex Gonzalez allegedly called the Illinois

Department of Children and Family Services (commonly known as “DCFS”) to report



      4When  the Amended Complaint was filed in April 2019, J.P. was allegedly nine years
old. Am. Compl. ¶ 2. So, because the relevant events happened in January and February
2018, the Court infers that J.P. was around seven or eight years old.

                                           2
that Peoples had struck his daughter in the mouth. Am. Compl. ¶ 12. According to

Peoples, the school employees had not actually observed any injuries on J.P., and the

complaint was based only on “hearsay information.” Id. Then, when DCFS apparently

did not respond, Simmons, Nelson, and Gonzalez tried again the next day, on January

30. Id. ¶ 14. This time they called DCFS and “communicated falsely … based on

hearsay information,” that Peoples had struck his daughter “thirty times.” Id.

      After that second call, on January 31, 2018, DCFS sent one of its investigators,

Imara Negron, to investigate the accusations. Am. Compl. ¶ 15. At the elementary

school, Negron met with Simmons, Nelson, and the school nurse, Dinah Meyers. Id.

Negron, Meyers, and Gonzalez decided to strip search J.P. Id. ¶ 16. According to

Peoples, Negron and Meyers escorted J.P. into a school bathroom and removed her

clothes to expose “intimate body areas despite the protestations of [J.P.] against being

taken into the bathroom and against the removal of her clothing.” Id. While this was

happening, Negron allegedly “used her personal camera to take photos of [J.P.’s]

disrobed, intimate body areas in violation of DCFS rules and regulations[,] which

required her to use only DCFS photographic equipment.” Id. ¶ 18. The Defendants

did not contact Peoples before examining his daughter. Id. ¶ 17.

      At some point on that same day, Negron visited Peoples’ home, where she left

her business card. Am. Compl. ¶ 19. Later, Peoples called Negron and arranged to

meet with her on February 2, 2018. Id. Finally, on February 1, 2018, Gonzalez

allegedly urged Negron to take protective custody of J.P., but Negron refused because




                                           3
she determined that J.P. “had not been harmed and was not in danger of being

harmed” by Peoples. Id. ¶ 20.

       According to Peoples, this whole ordeal caused J.P. to suffer severe emotional

distress, for which she continues to receive medical treatment. Am. Compl. ¶ 22.

                                II. Standard of Review

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the…claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up).5 The Seventh Circuit

has explained that this rule “reflects a liberal notice pleading regime, which is

intended to ‘focus litigation on the merits of a claim’ rather than on technicalities that

might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009)

(quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the



       5This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              4
speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                       III. Analysis

       As a threshold matter, Peoples now acknowledges that the Illinois Department

of Children and Family Services and the Oswego Community School District are not

proper defendants in this lawsuit. The Eleventh Amendment bars lawsuits against

states and state agencies, including DCFS, for monetary damages. See Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989). Indeed, the states and their

agencies are not even considered “persons” that are suable under 42 U.S.C. § 1983.

Id. at 71. So any claims against DCFS are dismissed with prejudice. This dismissal

does not extend to Negron herself, however, because she is being sued in her

individual capacity, not in her official capacity. See Luder v. Endicott, 253 F.3d 1020,

1022 (7th Cir. 2001).

       With regard to the School District, Peoples proposes to file an amended

complaint replacing the School District with the Oswego Community School District

Board of Education, which would be a proper defendant under these circumstances.6

R. 49, Pl.’s Resp. Br. at 6. There is no need to do so. It is clear that Peoples intended




       6As  Defendants point out, a school district is merely a geographical area. R. 30,
Oswego Br. at 5 (citing Cooney v. Soc’y of Mount Carmel, 389 N.E.2d 549, 551 (Ill. 1979)).
Accordingly, Defendants argue that a school district lacks the capacity to be sued unless
authorized by statute. Bd. of Educ. of Bremen High Sch. Dist. No. 228 v. Mitchell, 899 N.E.2d
1160, 1162 (Ill. App. Ct. 2008). And here, the Illinois School Code provides the right to sue a
school district’s board of education. Id. at 1166 (citing 105 ILCS 5/10-2) (emphasis added). In
any event, Peoples has voluntarily dismissed the School District.

                                              5
to sue the Board, so the Court will go ahead and construe the suit against the School

District as a suit against the Board.7 But that being said, all claims against the Board

are still dismissed because Peoples has failed to allege that the conduct at issue in

this case was caused by any official policy or custom of the Board for purposes of

establishing a Monell violation.8 See Teesdale v. City of Chi., 690 F.3d 829, 833 (7th

Cir. 2012). This dismissal is without prejudice, though, in case Peoples believes he

can identify a Monell policy or custom.

       With that, the Court will now turn to the claims against the individual

defendants—Meyers, Simmons, Nelson, and Gonzalez (together, the Oswego

Defendants); and Negron, the DCFS investigator.9

                           A. Fourth Amendment (Count 1)

       First, Peoples argues that the strip search and photographing of J.P.

constituted an unreasonable search and seizure in violation of J.P.’s Fourth

Amendment rights. Am. Compl. ¶ 45. The public-school context is subject to a

somewhat lower standard of Fourth Amendment scrutiny than the typical law-


       7The     amendment route (which could include addressing statute of limitations and
relation back issues) would just needlessly prolong the process, especially in light of the fact
that the Monell claims against the Board are being dismissed anyway.
        8Under Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658 (1978), a

plaintiff suing a municipality or comparable entity (like a school board) must demonstrate
that the entity’s official policy, widespread custom, or action by an official with policy-making
authority was the “moving force” behind the constitutional injury. See Dixon v. Cty. of Cook,
819 F.3d 343, 348 (7th Cir. 2016).
        9It is true that the counts alleged in the Complaint are mostly barebones. For instance,

under each count, Peoples simply realleges all previous paragraphs instead of naming the
specific Defendants against whom the count is brought. But for now, in the spirit of
construing the Complaint liberally, the Court will go ahead and treat each count as if all of
the individual Defendants were named. But going forward, Peoples is advised that he will
need to be much more precise in terms of identifying the specific roles of specific individuals
in order to survive any future motions.

                                               6
enforcement case (for instance, neither probable cause nor a warrant is necessarily

required for public school administrators to search a student in school). Safford

Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 370 (2009). But that does not mean

that public school students are offered no Fourth Amendment protections at all.

Instead, school searches are governed by a reasonable suspicion standard. Id. In

general, “the measures adopted [must be] reasonably related to the objectives of the

search and not excessively intrusive in light of the age and sex of the student and the

nature of the infraction.” New Jersey v. T.L.O., 469 U.S. 325, 342 (1985). When

applied to the specific context of strip searches, however, the Supreme Court has

explained that the “categorically extreme intrusiveness” of a strip search “requires

some justification in suspected facts.” Safford, 557 U.S. at 376. In other words, given

the “degree of intrusion” that a strip search entails, “general background possibilities

fall short; a reasonable search that extensive calls for suspicion that it will pay off.”

Id. (emphasis added).

      Here, there is no dispute that an extremely intrusive strip search of a seven-

or eight-year-old girl has been alleged, so the only question is whether Peoples has

adequately alleged that the Defendants did not have reasonable suspicion to justify

that search.10




      10To  be clear, the precise question here is whether the strip search of J.P. was
reasonable under the Fourth Amendment. The other actions (such as reporting Peoples to
DCFS) do not constitute searches or seizures for purposes of the Fourth Amendment and will
instead be addressed under the First Amendment claim below.

                                            7
                                 1. Oswego Defendants

       Peoples argues that the Oswego Defendants instigated the DCFS investigation

(and ensuing strip search) based on “hearsay and a false hearsay report” to DCFS.11

Pl.’s Resp. Br. at 11. Specifically, Peoples alleges that the Oswego Defendants reached

out to DCFS on three separate occasions: (1) the January 29, 2018 telephone call

reporting that Peoples had struck J.P. in the mouth; (2) the January 30 call reporting

that Peoples had struck J.P. thirty times, which then led to J.P. being strip searched

in school as part of the ensuing DCFS investigation; and finally, (3) the February 1,

2018 communication from Gonzalez urging Negron to take protective custody of J.P.

Am. Compl. ¶¶ 12-20.

       It is a close call, but the Court concludes that Peoples has adequately alleged

that the Oswego Defendants did not have reasonable suspicion to instigate the strip

search. According to Peoples, the first phone call to DCFS was made based “on

hearsay information and without observing any injury” to J.P. Am. Compl. ¶ 12. The

second call was also based on “hearsay information” and was made in an “attempt to

terminate even temporarily [Peoples’] custodial relationship” with J.P. Id. ¶ 14. With

regard to this second call, the exact allegation is that the Oswego Defendants

“communicated falsely to DCFS that, based on hearsay information,” Peoples had




       11Although   only Meyers, the school nurse, was alleged to have personally participated
in the strip search, Am. Compl. ¶ 16, Peoples does allege that all four of the Oswego
Defendants met with Negron shortly before the strip search, and at least Gonzalez and
Meyers are alleged to have “decided” to strip search J.P. Id. ¶¶ 15-16. So, for purposes of the
pleading stage, and because Peoples was acting pro se at the time, Peoples has adequately
alleged that all four were in on the broader scheme to initiate the strip search of J.P. and to
retaliate against Peoples by initiating a DCFS investigation against him.

                                              8
struck J.P. thirty times. It is not entirely clear if the “communicated falsely” phrase

means that the hearsay information itself was false, or that Defendants lied about

having heard any information at all. More generally, it is also not entirely clear what

the “hearsay” information was. For instance, did the Oswego Defendants receive a tip

from a different school administrator, or from a student, or from some other source—

and if they did, what was said?

      If the only allegation here were that the Oswego Defendants relied on

“hearsay” when they decided to strip search J.P., then that fact standing alone might

not be enough to allege that the Defendants lacked reasonable suspicion. School

administrators, like police officers, very often rely on “hearsay” information for

probable cause or reasonable suspicion, and there is nothing wrong with that. So, just

looking at the first two phone calls alone (both of which were supposedly based on

hearsay), there is probably not enough to conclude that the Oswego Defendants did

anything improper.

      But the allegations against the Oswego Defendants go farther than that.

Specifically, Peoples alleges a third instance of communication between the Oswego

Defendants and DCFS, in which Gonzalez “continued to urge” Negron to take J.P.

into protective custody the day after J.P. had been strip searched, and the strip search

had presumably revealed no evidence of physical abuse. Am. Compl. ¶ 20. And indeed,

Negron refused to take protective custody at that point because she determined that

J.P. had not been harmed and was not in danger of being harmed. Id. On this third

instance, then, unlike with the previous two phone calls, there is no allegation that



                                           9
the Oswego Defendants even relied on “hearsay.” Instead, the implication is that they

were given first-hand evidence (via the strip search and home visit) that J.P. had not

been physically abused by her father, and yet they still urged Negron to take J.P. into

protective custody. According to Peoples, all of this suggests that the Oswego

Defendants never really suspected J.P. was in danger, even back when they made the

first two phone calls. Rather, they allegedly initiated the DCFS investigation for

different, retaliatory motives—namely, the Oswego Defendants became aware of

Peoples’ frequent complaints to the school about bullying and “then determined that

[Peoples] was a hindrance and an annoyance to them, lacked what they approved of

as parenting skills, and was an unfit parent for [J.P.].” Id. ¶ 11.

      To repeat, this is a close call, but looking at all of the allegations together, it

becomes plausible to read a retaliatory motive into all three phone calls to DCFS.

Specifically, the fact that the Oswego Defendants continued to urge DCFS action

toward J.P. despite the investigator’s negative findings during the strip search and

home visit casts doubt on the legitimacy of their motives for the earlier January 29

and January 30 phone calls that led to the strip search itself. Thus, Peoples has

adequately alleged (but just barely) that the Oswego Defendants instigated the strip

search without any reasonable suspicion of actual abuse. Of course, it is entirely

possible that discovery will reveal that the Oswego Defendants did actually have

sufficient suspicion to call DCFS and instigate the strip search of J.P. At this pleading

stage, though, enough has been alleged for the Fourth Amendment claim to survive

a dismissal motion.



                                           10
       But even if the search was unreasonable, the Oswego Defendants argue, they

are nonetheless entitled to qualified immunity. Oswego Br. at 7. “A school official

searching a student is entitled to qualified immunity where clearly established law

does not show that the search violated the Fourth Amendment.” Safford, 557 U.S. at

377 (cleaned up). The determination of whether a right was “clearly established” at

the time of an official action must be assessed in a “particularized” sense, rather than

“at a high level of generality.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (cleaned

up). As the Supreme Court explained in Safford, however, “there is no need that the

very action in question have previously been held unlawful.” Safford, 557 U.S. at 377

(cleaned up). Outrageous conduct will obviously be unconstitutional. Id. And “even as

to action less than an outrage, officials can still be on notice that their conduct violates

established law…in novel factual circumstances.” Id. (cleaned up).

       Here, Safford clearly established that in-school strip searches are considered

categorically intrusive and thus can only be justified by “suspected facts,” and not

just “general background possibilities.” Safford, 557 U.S. at 376. That is true even

when the government interest is strong—after all, the search in Safford was

motivated by drug safety concerns. To be fair, the facts of this case do not perfectly

align with the facts of Safford. Most notably, the government interests at stake are

different; here, the search of the child was ostensibly triggered by a motivation to

protect the child from abuse, as opposed to find evidence of wrongdoing against the

child. But “there does not have to be a case directly on point” as long as “existing

precedent [places] the lawfulness of the particular [action] beyond debate.” District of



                                            11
Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (cleaned up). And in this instance, the

search of J.P. went far beyond the already-intrusive search deemed unreasonable in

Safford. Whereas the Safford student was forced to “pull out” her undergarments,

“exposing her breasts and pelvic area to some degree,” J.P. had her clothes removed

from her by Negron and Meyers for at least long enough to be photographed by

Negron. Am. Compl. ¶ 16. The law is clear that such an intrusive search requires

“justification in suspected facts,” which was absent here—at least based on the

allegations as this Court has expansively read them.12 Safford, 557 U.S. at 376. Thus,

the Oswego Defendants are not entitled to qualified immunity at the pleading stage

(summary judgment might be a very different story). The Fourth Amendment claims

survive.

                             2. DCFS Investigator Negron

       Negron, in contrast, did have sufficient reasonable suspicion to justify the

search, even reading the Amended Complaint in Peoples’ favor. The Amended

Complaint makes clear that Negron was “directed” by her employer, DCFS, to

conduct the investigation into Peoples only after the Oswego Defendants had called




       12Defendants   cite Tyagi for the proposition that there is no clearly established law on
the reasonableness of in-school searches in the child abuse investigation context. Oswego Br.
at 9 (citing Tyagi v. Sheldon, 2017 WL 4130532, at *16 (N.D. Ill. Sept. 18, 2017)). In Tyagi,
the court noted that the plaintiffs “may very well have stated a Fourth Amendment claim”
where social workers “performed a visual inspection of [the student]’s body without parental
consent and with allegedly limited evidence giving rise to a reasonable suspicion of imminent
danger of abuse,” just like in this case. Tyagi, 2017 WL 4130532 at *16. But the court
proceeded to hold that qualified immunity applied because “the reasonableness of such a
search at public school is not clearly established under Seventh Circuit law.” Id. But Tyagi
did not mention Safford at all, and in the Court’s view, Safford controls here. So the Court
declines to follow the example of Tyagi.

                                              12
DCFS to report suspected abuse. Am. Compl. ¶ 15. And when Negron arrived at Long

Beach Elementary School, she “conferred” with Meyers, the school nurse, and

Gonzalez, the assistant principal, before deciding to conduct the strip search of J.P.

Id. ¶ 16. There is nothing in the Amended Complaint to suggest that Negron should

not have relied on the representations of the two school administrators—Peoples does

not allege, for instance, that these employees had made false accusations to DCFS in

the past, nor does he suggest that Negron was somehow aware of the retaliatory

motive of the Oswego Defendants. Indeed, Peoples concedes that Negron was not

aware of the “falsity” of the accusations made by the Oswego Defendants. Pl.’s Resp.

Br. at 11. So, even if the accusations turned out to be unfounded later, it was not

unreasonable for Negron at the time to rely on the statements of the school employees

and conduct the search.13

       It is worth noting (although Peoples does not focus on this) that Negron

arguably crossed a Fourth Amendment line by photographing J.P. while she was

undressed. At the same time, however, it is not clearly established that a DCFS

investigator, during the course of an investigation, is prohibited from documenting

that injuries are not present on a child’s body. So even if the photographing

constituted an unreasonable search (or violated some other privacy right), Negron

would be entitled to qualified immunity on that point. So, the Fourth Amendment

claim against Negron is dismissed.


       13Perhaps   there is a separate, broader question of whether, in the context of child
abuse investigations, it is ever reasonable under Safford and T.L.O. for investigators to rely
solely on the word of school administrators in conducting an in-school strip search. But that
is not really the question before the Court right now.

                                             13
                      B. First Amendment (Counts 2 and 7)

      Peoples next argues that the Defendants violated the First Amendment by

retaliating against him for his exercise of free speech. Am. Compl. ¶¶ 69, 200. Peoples

also brings this claim on behalf of his daughter, arguing that Defendants’ retaliation

against him for his exercise of speech “has placed [J.P.] in fear of exercising free

speech and petitioning the government.” Id. ¶ 69. In order to state a First Amendment

retaliation claim, Peoples must allege that “(1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was at least

a motivating factor in the Defendants’ decision to take the retaliatory action.”

Novoselsky v. Brown, 822 F.3d 342, 354 (7th Cir. 2016).

      Before delving into the substance of the First Amendment arguments, the

Court notes that Peoples has entirely failed to allege that J.P.—as distinct from

Peoples himself—engaged in any sort of protected First Amendment activity. Indeed,

Peoples appears to frame J.P.’s First Amendment claim as stemming from

Defendants’ retaliation against Peoples’ own speech, which in turn placed J.P. “in

fear of exercising free speech.” Am. Compl. ¶ 69. That is not a viable First Amendment

retaliation claim, so the claim on behalf of J.P. is dismissed.

                               1. Oswego Defendants

      Even so, Peoples has adequately stated a First Amendment claim on his own

behalf. Peoples alleges that he called, emailed, and met with numerous Oswego school

officials about his concerns that his daughter was being bullied and treated unfairly



                                           14
at school. Am. Compl. ¶ 10. This is sufficient to establish the first element, namely,

that Peoples engaged in protected activity. Peoples then alleges that, at some point,

the Oswego Defendants became aware of his frequent complaints and “determined

that [Peoples] was a hindrance and an annoyance to them, lacked what they approved

of as parenting skills, and was an unfit parent for [J.P.].” Id. ¶ 11. After that, the

Oswego Defendants reached out to DCFS on three separate instances: (1) the January

29, 2018 telephone call reporting that Peoples had struck J.P. in the mouth; (2) the

January 30, 2018 telephone call reporting that Peoples had struck J.P. thirty times,

which then led to J.P. being strip searched in school as part of the ensuing DCFS

investigation; and finally, (3) the February 1, 2018 communication from Gonzalez to

Negron urging Negron to take protective custody of J.P., even after the January 30

strip search had presumably revealed no results of abuse. Id. ¶¶ 12-20.

      Although it is once again a close call, Peoples has alleged just enough for

purposes of the pleading stage to plausibly suggest that the Oswego Defendants

called DCFS on him because they were annoyed with his complaints about bullying,

and not because they genuinely suspected abuse. As explained earlier, the “hearsay”

rationale animating the first and second phone calls might not be enough standing

alone to suggest a retaliatory motive. But when combined with Peoples’ allegations

that Gonzalez continued urging Negron to take custody of J.P. even after the strip

search and home visit had revealed no evidence of physical abuse, then the retaliatory

motive described by Peoples becomes plausible. In other words, this February 1




                                         15
interaction between Gonzalez and Negron casts doubt on the legitimacy of the

January 29 and January 30 phone calls as well.

      In response, the Oswego Defendants argue that the First Amendment claim

should be dismissed because Peoples’ complaints to the school—which involved a

purely personal dispute about the treatment of his daughter—did not touch on a

matter of public concern. Oswego Br. at 12. This mixes apples with oranges. The

public-concern requirement for retaliation cases was developed for a specific context

only, namely, public employment cases. See Connick v. Myers, 461 U.S. 138, 140

(1983) (explaining that the government’s interests as an employer in regulating the

speech of its employees differ significantly from its interests in regulating the speech

of people generally). Outside of the public employment context, however, there is no

equivalent rationale for any public-concern requirement. There is no question that

Peoples was engaging in protected First Amendment speech when he lodged

complaints about his daughter being bullying to the school.

      Finally, the Oswego Defendants again argue that they are entitled to qualified

immunity.14 Oswego Br. at 12. In support, they point to the “mandatory reporter”

provision of the Illinois Abused and Neglected Child Reporting Act. Id. (citing 325

ILCS 5/1 et seq.). Under the Reporting Act, school personnel are considered

mandatory reporters, which means they are required by law to “immediately report”

to the DCFS hotline if they have “reasonable cause to believe a child known to them


      14They  also argue that “freedom from retaliation for making personal statements to
school personnel is not a clearly established constitutional right.” Oswego Br. at 12. As
mentioned above, though, this attempt to draw a distinction between statements of public
concern and statements of private concern for retaliation claims is just wrong.

                                           16
in their professional or individual capacity may be an abused child or a neglected

child.” 325 ILCS 5/4. According to the Oswego Defendants, they had received

information that Peoples hit J.P., so they were simply following this reporting

mandate. Oswego Br. at 12. It was not clearly established, they argue, that calling

DCFS under those circumstances would be unlawful. Id. But the problem is that

Peoples has alleged that the Oswego Defendants did not have “reasonable cause” or

suspicion to report him to DCFS. And at the pleading stage, the Court must accept

Peoples’ allegations as true. So the relevant question is not whether the Oswego

Defendants violated a clearly established right when they called DCFS after receiving

a reliable tip that Peoples had struck his daughter. Rather, the relevant question is

whether they violated a clearly established right when they lodged multiple bad faith,

retaliatory reports to DCFS. The latter conduct is certainly not called for by the

mandatory reporting provisions of the Reporting Act.

      In sum, Peoples’ right to be free from retaliation for exercising his First

Amendment rights was clearly established at the time of this case, and a reasonable

official in the position of the Oswego Defendants would have understood that filing a

child abuse report without reasonable suspicion, and in retaliation against a parent’s

complaints about bullying, would violate the First Amendment. Thus, Peoples has

adequately stated a First Amendment retaliation claim (on his own behalf) against

the Oswego Defendants.




                                         17
                           2. DCFS Investigator Negron

      That retaliatory motive, however, is completely absent from the allegations

against Negron. The gist of Peoples’ complaint against Negron is that she conducted

the strip search and took photographs of J.P. without Peoples’ consent or knowledge.

But there is no suggestion that Negron performed either of those acts in order to

retaliate against Peoples for his decision to complain to the school. In fact, there is no

hint in the Amended Complaint that Negron was even aware of any complaints that

Peoples had made, or of the presumably acrimonious history between Peoples and the

school. Instead, the Amended Complaint makes clear that Negron was “directed” by

her employer, DCFS, to conduct the investigation into Peoples only after the Oswego

Defendants had called DCFS to report suspected abuse. Am. Compl. ¶ 15. And when

Negron arrived at Long Beach Elementary School, she “conferred” with Meyers and

Gonzalez before deciding to conduct a strip search of J.P. Id. ¶ 16. As explained above,

there is nothing in the Amended Complaint to suggest that Negron should not have

relied on the representations of the two school administrators. Absent any allegation

that Negron’s conduct was at all motivated by Peoples’ speech, the First Amendment

claim against Negron is dismissed.

                     C. Emotional Distress (Counts 3 and 8)

      Turning to the state law claims, Peoples first argues that the Defendants’

“conduct” was “extreme and outrageous” and that the Defendants “intended to cause

or recklessly or consciously disregarded the probability of causing emotional

distress.” Am. Compl. ¶¶ 93-94, 223-224. Peoples asserts emotional-distress claims



                                           18
on behalf of J.P. as well as on his own behalf. Under Illinois law, intentional infliction

of emotional distress requires three elements. “First, the conduct involved must be

truly extreme and outrageous. Second, the actor must either intend that his conduct

inflict severe emotional distress or know that there is at least a high probability that

his conduct will cause severe emotional distress. Third, the conduct must in fact cause

severe emotional distress.” Feltmeier v. Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003)

(cleaned up). To qualify as extreme and outrageous, the alleged conduct “must be so

extreme as to go beyond all possible bounds of decency and be regarded as intolerable

in a civilized community.” Id. at 83.

      Here, accepting as true Peoples’ allegations that the Oswego Defendants

initiated the DCFS investigation—and the ensuing strip search—solely due to

retaliatory motivations, as opposed to genuine suspicion of abuse, those allegations

reasonably can be characterized as extreme and outrageous conduct. Not only that,

Peoples also alleges that J.P. protested against the removal of her clothing, Am.

Compl. ¶ 16, and that the event caused her severe emotional distress for which she

continues to receive treatment. Id. ¶ 22. The Court concludes that Peoples has stated

a claim for intentional infliction of emotional distress on behalf of J.P.

      As for Peoples’ own emotional distress claim, the “conduct” could encompass

both the strip search of his daughter as well as personally being subjected to a DCFS

report and investigation. Again, taking as true his allegation that neither the calls to

DCFS nor the ensuing strip search were rooted in any genuine reasonable suspicion

of abuse, Peoples has stated a claim on his own behalf for intentional infliction of



                                           19
emotional distress. It is plausible, given their alleged retaliatory motives, that the

Oswego Defendants intended to cause Peoples emotional distress both by subjecting

him to a DCFS investigation and by putting his daughter through a strip search at

school.

      As explained above, though, it is a different story with Negron. Because Negron

did have reasonable suspicion to investigate the child abuse allegations against

Peoples, it was not extreme or outrageous for her to conduct the strip search and

photograph J.P. afterwards to document that no injuries had been found. So the

emotional distress claim against Negron is dismissed.

                      D. Intrusion Upon Seclusion (Count 4)

      Next, People argues that the “conduct of strip searching Plaintiff, observing

her disrobed intimate body areas, and photographing her disrobed intimate body

areas” constituted an intrusion upon seclusion. Am. Compl. ¶ 118. The common law

tort of intrusion upon seclusion requires “(1) an unauthorized intrusion or prying into

the plaintiff's seclusion; (2) an intrusion that is highly offensive or objectionable to a

reasonable person; (3) that the matter upon which the intrusion occurs is private; and

(4) the intrusion causes anguish and suffering.” Jacobson v. CBS Broad., Inc., 19

N.E.3d 1165, 1180 (Ill. App. Ct. 2014).

      There is no dispute that the strip search and photographing here constituted

a highly offensive intrusion into a private matter. And accepting as true Peoples’

allegations that the Oswego Defendants instigated the search with no reasonable

suspicion or justification, then this claim survives against them. But once again, this



                                           20
claim against Negron is dismissed, because Negron’s conduct was not “unauthorized.”

As explained above, she conducted the strip search as part of her job as an

investigator, and she reasonably relied on child abuse allegations from multiple

school employees whom she had no reason to distrust.

                               E. Battery (Count 5)

      Peoples next alleges that Defendants committed battery against J.P. by

making “physical contact of an insulting or provoking nature.” Am. Compl. ¶ 142. In

order to state a claim for battery under Illinois law, Peoples must allege that the

Defendants (1) intended to cause a harmful or offensive contact with J.P., or an

imminent apprehension of such a contact, and (2) a harmful contact with J.P. directly

or indirectly resulted. Bakes v. St. Alexius Med. Ctr., 955 N.E.2d 78, 85-86 (Ill. App.

Ct. 2011). For the same reasons explained earlier, the battery claim survives against

the Oswego Defendants but is dismissed for Negron. Accepting Peoples’ allegations

as true, the suspicionless strip search initiated by the Oswego Defendants constitutes

“harmful or offensive contact” against J.P. Negron’s contact with J.P., on the other

hand, was only made pursuant to an investigation of reasonable allegations of child

abuse reported by multiple school employees. So Negron cannot be said to have

committed an “offensive” contact.

                        F. False Imprisonment (Count 6)

      Finally, Peoples alleges that the Defendants detained J.P. “without reasonable

grounds to believe [she] committed any offense.” Am. Compl. ¶ 166. In order to state

a false-imprisonment claim on behalf of J.P., Peoples “must prove both that (1) her



                                          21
personal freedom was curtailed against her wishes and (2) her detention was

unreasonable or unlawful.” Irvin v. S. Ill. Healthcare, 128 N.E.3d 1149, 1158 (Ill. App.

Ct. 2019). To be clear, this claim only targets the detention of J.P. in the school

bathroom on January 30; it does not cover the subsequent strip search.

      Several other courts in this District have dismissed similar false-imprisonment

claims on the basis that students generally “cannot show that they were unlawfully

restrained in school because they do not possess freedom of movement within a

school.” S.J. v. Perspectives Charter Sch., 685 F. Supp. 2d 847, 861 (N.D. Ill. 2010)

(cleaned up). See also Wordlow v. Chi. Bd. of Educ., 2018 WL 6171792, at *12 (N.D.

Ill. Nov. 26, 2018); Rogers ex rel. Rogers v. Cook, 2008 WL 5387642, at *3 (N.D. Ill.

Dec. 23, 2008). But it does not appear that Illinois state courts have actually decided

this issue, and in this Court’s view, the fact that students may have curtailed rights

of movement on school grounds does not mean they have absolutely no protection at

all when detained in particular areas of the school. The concern with allowing false-

imprisonment claims to proceed against in-school detentions is that every student

who is sent to the principal’s office on allegations that are later discovered to be

unfounded might end up having a tort claim against the school. But this is not that

case. As explained earlier, accepting Peoples’ allegations as true, the Oswego

Defendants in this case detained J.P. in a school bathroom for purposes of conducting

a strip search—all to retaliate against her father. That is a very specific confinement

of a very specific nature and does not raise the specter of endless principal-office or

detention-hall lawsuits. On that limited rationale, the false-imprisonment claims



                                          22
survive for now against the Oswego Defendants. Negron, on the other hand, was

reasonably investigating an allegation of potential child abuse communicated to her

by multiple school employees, so the claim against her is dismissed.

                                    IV. Conclusion

      To sum up, the claims against the Board of Education and DCFS are dismissed

completely. So are the claims against Negron. All of these dismissals are without

prejudice given the relatively early stage of the case. The claims against Meyers,

Simmons, Nelson, and Gonzalez, however, survive for now. If Peoples is going to

propose a Second Amended Complaint, then he must do so by April 24, 2020. In any

event, discovery against the individual Oswego Defendants must get going, so the

Oswego Defendants must answer the current complaint by April 24, 2020, and the

parties shall confer on a discovery schedule separate from the Mandatory Initial

Discovery disclosures (which are due 30 days after the answer). The status hearing

of April 1, 2020 is reset to April 28, 2020, at 11 a.m.



                                                          ENTERED:


                                                                s/Edmond E. Chang
                                                          Honorable Edmond E. Chang
                                                          United States District Judge

DATE: March 22, 2020




                                           23
